Citation Nr: 1448102	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO granted service connection for lower back strain, right acromioclavicular (AC) joint arthritis, and lymphadenopathy, and denied service connection for atopic dermatitis and toenail fungus.  

The Veteran filed a notice of disagreement (NOD) with the initial ratings assigned for his lower back disability and lymphadenopathy and the denials of service connection for atopic dermatitis and toenail fungus.  A statement of the case (SOC) addressing these four issues was provided to the Veteran in October 2008.  The Veteran did not file a substantive appeal regarding the claims for higher initial ratings for his lower back disability and lymphadenopathy or the denial of service connection for toenail fungus; however, in February 2009 (within one year of issuance of the February 2008 rating decision), he filed a statement expressing his disagreement with the denials of service connection for left foot hammertoes, PTSD, and skin rashes, and requested a hearing before a Decision Review Officer (DRO) (the claim for service connection for PTSD had been denied in an April 2008 rating decision while claims for service connection for right and left hammertoes had been denied in an August 2008 rating decision).  The Veteran filed an NOD with the denial of service connection for right foot hammertoes the following month.  The Board accepts the February 2009 correspondence from the Veteran as a substantive appeal regarding the claim for service connection for atopic dermatitis.  See 38 C.F.R. § 20.200 (2014) (an appeal to the Board consists of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal).

In April 2009 the Veteran testified during a hearing before a DRO at the RO; a transcript of the hearing is of record.  After this hearing, the RO issued an SOC addressing the claims for service connection for atopic dermatitis (claimed as skin rashes), right and left foot hammertoes, and PTSD in June 2009, and the Veteran filed a substantive appeal in July 2009.  

While the claim has previously been characterized as entitlement to service connection for atopic dermatitis, in light of the evidence of record, and the Veteran's Gulf War service, the claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In a November 2013 rating decision, the RO granted service connection for PTSD, status post left first metatarsal osteotomy and arthroplasty of the left fourth and fifth toes with scarring associated with hallux valgus and hammertoes, and status post medial condylectomy right hallux and arthroplasty of second and fifth digits with scarring associated with hallux valgus and hammer toes, representing full grants of the benefits sought with respect to the claims for service connection for PTSD and right and left hammertoes.  

In August 2014 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The e-folders include additional evidence which was not of record at the time of issuance of the most recent supplemental statement of the case (SSOC) in November 2013.  However, as the claim must be remanded for additional development, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence on remand.  See 38 C.F.R. § 20.1304 (2014).  

In November 2012, the Veteran filed a claim for service connection for several conditions.  He indicated that he had a lung biopsy in October 2011 with fibrosis and interstitial pneumonitis and still had shortness of breath.  This statement raises a claim for service connection for a lung disorder, to include fibrosis and interstitial pneumonitis.  The issue of entitlement to service connection for a lung disorder, to include fibrosis and interstitial pneumonitis, has been raised by the record, but has not been adjudicated by the AOJ.  It is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The e-folders include an August 2014 rating decision in which the RO granted a 70 percent rating for PTSD, effective January 10, 2014; continued 10 percent and noncompensable (0 percent) ratings for the left and right foot disabilities, respectively; denied service connection for sleep apnea; and denied a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Virtual VA e-folder includes an October 2014 letter in which the RO advised the Veteran that it had received his written disagreement with the August 2014 rating decision; however, no NOD regarding the August 2014 rating decision is included in the record presently before the Board.  On receipt of this action, the RO should clarify the status of the issue and determine if further appellate proceedings should be conducted, including the issuance of an SOC, if warranted. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain additional pertinent records; afford the Veteran a VA examination; and to provide the Veteran notice pertaining to substantiation of undiagnosed illnesses under 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to clarify whether he had any active duty for training (ACDTURA) and/or inactive duty for training (INACDTURA) with the Army Reserve.  If so, undertake appropriate action to obtain any additional records regarding this Reserve service.  

2.  Request from the National Personnel Records Center or any other appropriate entity, any additional service treatment records, to include records of post-deployment examinations dated on April 21, 2004 and in July 2004, as referred to in a print-out of appointments at a Department of Defense (DoD) military treatment facility contained in the VBMS e-folder.  

If additional service treatment records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  Provide the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection, to include as due to undiagnosed illness pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

4.  Ask the Veteran to clarify whether he has filed a claim for Social Security Administration (SSA) disability benefits with regard to his claimed skin disorder.  If so, obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying that determination.  

5.  Associate with the claims file/e-folder all pieces of evidence relied on in the August 2014 rating decision that are not currently associated with the claims file/e-folder, to include: (1) a January 2014 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, and (2) a February 2014 VA Form 21-4138, Statement in Support of Claim.  

6.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for:

(1) records from the Richmond VAMC, dated since August 2014;

(2) any records from the Veteran's dermatologist (if not located at the Richmond VAMC), as referenced during the August 2014 hearing; and,

(3) any pertinent post-service records from the medical facility at Fort Hood.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

7. After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his claimed skin disorder.  This examination should be scheduled during a flare-up of the Veteran's skin condition, if possible.  If it is not possible to schedule the Veteran for a VA examination during a period of flare-up, this should be documented in the record.

The claims folder must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must identify all skin disorders present since any time around August 2007, when the Veteran filed his claim for service connection, to include a foot rash, eczema, dermatitis (including atopic and eczematous dermatitis), xerosis, morphea, and pityriasis rosea.  In regard to any identified disorder, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

If there are symptoms related to the Veteran's claimed skin disorder that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following: 

* In May 2002, the Veteran complained of bumps on his face.  A June 2002 service treatment record documents that the Veteran had had pseudofolliculitis barbae for about a year.  The assessment on both dates was mild pseudofolliculitis barbae.  

* In July 2002, the Veteran complained of ingrown hairs on his face and neck, with itching and bumps.  

* February and March 2003 smallpox vaccination forms report that the Veteran responded that he did not have nor had he ever had eczema or atopic dermatitis nor did he have the following skin problems:  psoriasis, burns (other than mild sunburn), impetigo, uncontrolled acne, shingles, Chickenpox, Darier's disease, or other skin condition.  

* An April 2004 Post-Deployment Health Assessment reflects that the Veteran described skin diseases or rashes during his deployment.  

* In his August 2004 Report of Medical History at separation, the Veteran denied having or ever having had skin diseases (e.g., acne, eczema, psoriasis, etc.).  On separation examination, clinical evaluation of the skin, lymphatics system was abnormal, as it was noted that the Veteran had diffuse adenopathy at the neck, axillary, and inguinal areas.  

* In April 2007, the Veteran presented to the Richmond VAMC for his first clinic visit.  Among his medical problems, he described toenail fungus.  Examination of the skin revealed no rashes or lesions.  

* During treatment in July 2007, the Veteran described dry patches of skin on the left side of his neck, bilateral axillae, and bilateral antecubital regions of the arms that had waxed and waned for the last several months.   

* In August 2007, the Veteran reported that he had skin rashes on his neck, forearms, and sides of his ribs and had white and yellow fungus between his toes and on his toes.  

* A September 2007 VA record documents the Veteran's report of unresolved eczema.  

* In November 2007, the Veteran reported that the skin rashes on his neck, forearms, and underarms developed in Iraq.  

* In November 2007, the Veteran was evaluated in the dermatology clinic for a neck rash, which he reported first began in 2003 and started on his forearms.  He also reported some rash on the sides of his body.  He stated that the neck rash had been present for years, and would come and go.  Examination revealed hyperpigmented lichenified plaque with a few erythematous papules on the left back neck and mild hyperpigmented lichenified skin within the antecubital fossa.  The assessment was "eczema - likely atopic in origin, given history, etc."    

* In a November 2007 addendum, the dermatology attending physician noted that the Veteran complained of a dark rash on his neck and previous involvement on the flanks bilaterally and denied atopic history.  The physician noted that examination showed dry eczematous eruption on the left posterior neck, xerosis of the flanks, and hyperlinear palms.  His assessment was eczema not otherwise specified, likely atopic.

* A November 2007 VA record notes that the Veteran had a foot rash.  On examination, the skin was without lesion or mass.  The impression included atopic dermatitis and foot rash.  

* In December 2007, the Veteran was evaluated in the dermatology clinic for a neck rash, which had resolved, although the Veteran still had some complaints of itching.  Examination revealed PIH (postinflammatory hyperpigmentation) at the neck and diffuse xerosis.  The assessment was xerosis and resolved atopic dermatitis.  

* Review of systems during VA treatment in January 2008 reflects that the Veteran had a rash on his neck.  

* A February 2008 VA treatment record reflects that the Veteran underwent left foot surgery in January 2008.  The podiatrist explained to the Veteran that the close proximity of his toes prior to the surgery increased his risk and chance of getting athlete's foot, as the toes did not have proper room to air out and stay dry, thus increasing the probability for tinea pedis.  

* In March 2008, the Veteran was evaluated in the dermatology clinic for a history of follicular eczema.  He described a great deal of itching on his back, flanks, and neck.  Examination revealed hyperpigmented patches over flanks and on the left neck, with severe xerosis.  The assessment was eczematous dermatitis with xerosis.  

* A March 2008 infectious disease consultation report notes that the Veteran had a history of xerosis and eczema.  Examination revealed small, tender, mobile pea sized nodules in the cervical area and small pea-sized mobile tender bilateral axillary and bilateral inguinal nodules.  The assessment was peripheral LAD (lymphadenopathy).  

* During treatment in March 2009, the Veteran reported that his xerosis was getting worse.  Examination of the skin revealed no lesions or masses.  The impression included xerosis.  

* During the April 2009 hearing, the Veteran testified that he had a fungus in between his toes from having his feet in boots for a long period of time.  

* During the April 2009 hearing, the Veteran also testified that his skin rash began when he was in Iraq; he used to get it on the side of his face around the temple area; and he still had it in the creases of his arms and on his ribs and neck.  He also reported that the rash on the side of his ribs came from chafing from his uniform, particularly his flak vest.  

* In April 2009, the Veteran was evaluated in the dermatology clinic for new bothersome areas on the flexor surfaces of his upper extremities and his left neck.  Examination revealed mild xerosis and xerotic papular plaques on the flexor surfaces of upper extremities and left neck.  The assessment was papular eczema.  

* During a July 2009 VA examination regarding lymphadenopathy, the Veteran described his lymphadenopathy and reported additional symptoms including foot fungus, skin rash, and shaving bumps.  

* In his July 2009 VA Form 9, the Veteran reported that he had had problems with his claimed conditions during service and after service, since separation.  

* During treatment in August 2009, the Veteran described an "itchy patch" on the back of his right lower extremity which he had noted for a week.  Examination of the right lower extremity revealed an indurated erythematous patch.  The impression was mild cellulitis.  

* In September 2009, the Veteran was evaluated in the dermatology clinic for a new lesion on his left leg.  Examination revealed a hyperpigmented plaque on left leg with follicular scale, a xerotic patch on left neck, and xerotic hands.  The assessment was eczema.  

* A September 2009 primary care record dated later that month reflects that the Veteran had a history of xerosis and was complaining of discoloration on his left lower leg.  He reported that dryness and itching of the skin had started a few months earlier.  Examination of the lower leg showed discoloration of palm size on the lateral and posterior side of the middle of lower leg.  There was no redness, signs of active inflammation, tenderness, or lymphadenopathy present.  The impression was xerosis.  

* In October 2009, the Veteran presented to the VAMC with an injury to his left ankle.  Skin examination revealed an abrasion on the left medial malleolus.  

* Examination of the skin during VA treatment in December 2009 revealed it to be without lesions or masses.  

* A July 2010 dermatology note indicates that the Veteran had a history of eczema and complained of a new lesion on his left leg below the calf since September 2009, which was getting bigger.  Examination revealed xerotic patches on neck and antecubital areas and a hyperpigmented patch with shiny skin surface on left leg below the calf.  The assessment was eczema and morphea.  

* Examination of the skin during VA treatment in June and August 2010 revealed it to be without lesions or masses.  

* Review of systems during treatment later in August 2010 reflects that the Veteran had eczema.  

* A September 2010 skin assessment reflects that the Veteran had no wounds, pressure ulcers, or other skin problems.  

* Examination of the skin during VA treatment in May 2011 revealed it to be without lesions or masses.  The assessment included xerosis.  

* Review of systems during treatment in June 2011 reflects that the Veteran denied rashes.  A system review in another note from that date reports that the Veteran had eczema.  

* Examination of the skin in June 2011 revealed scattered patches of hyperpigmented skin on the bilateral MCPs (metacarpophalangeal joints), left more than right.  

* Later in June 2011, the Veteran was referred to the dermatology clinic for chronic xerosis.  He gave a history of atopic dermatitis, which he described as under control.  He was concerned about hyperpigmentation on the bilateral hands and a sore area on the left posterior ankle.  Examination revealed no skin findings on the left lateral leg, but there was tenderness to deep palpation and the bilateral hands had a couple of areas of hyperpigmented lichenification in a background of erythematous hyperpigmentation.  The assessment was atopic dermatitis.  The physician commented that early cutaneous sarcoid was a possibility on the hands along with vascular reactivity.  

* In August 2011, the Veteran returned to the dermatology clinic for follow-up on dermatitis not otherwise specified with a positive ANA in 2008 and 2011.  He continued to complain of pruritus, dry skin, and patches on both dorsal hands and the left ankle.  The physician noted that the Veteran had been seen by rheumatology and the differential diagnosis had been broad, such as lupus, dermatomyositis, sarcoidoidosis, and polymyositis.  The Veteran had been sent to general surgery for excision of a lymph node that showed mixed B and T cell response.  Examination findings were the same as in June 2011.  The assessment was dermatitis.  The physician commented that some eczematous component might be contributory and that "None specific changes on the skin present on physical exam.  [T]he differential dx [diagnosis] still remains broa[d] such [as] lupus, dermatomyositis, polymyositis, MCTD and/or sarcoidosis."

* October 2011 skin assessments report that the Veteran had no wounds, pressure ulcers, or other skin problems.  

* Examination of the skin during VA treatment later in October 2011 revealed it to be without lesions or masses.  The assessment included xerosis.  

* In March 2012, the Veteran presented to the VA emergency department with complaints including a rash.  Examination of the skin revealed a macular rash.  The assessment included macular rash which might be tinea.  

* In April 2012, the Veteran was evaluated by his VA primary care physician for a recurrent rash on his bilateral arms, back, chest, and posterior neck.  Examination of the skin revealed erythematous papules on the arms and torso and a large well-demarcated patch on the posterior neck.  The assessment was questionable tinea corporus versus eczema versus pityriasis rosea.  

* Later in April 2012, the Veteran returned with a complaint of a persistent rash over the upper arms, thighs, trunk, and back.  Examination of the skin revealed multiple erythematous plaques of varying size, some with fine scaly appearance, primarily over the back in a "Christmas tree pattern" and also involving the trunk, upper arms and thighs with sparing of the distal extremities, face, scalp, palms and soles.  The physician commented that the Veteran had a history of atopic dermatitis and his present pruritic rash was refractory to topical antifungals and Lotrasone and was consistent in character and distribution with pityriasis rosea.  He was evaluated by dermatology, who agreed that he likely had pityriasis rosea.  

* During VA treatment in May 2012 for a penile lesion the Veteran reported that the rash on his trunk which had had been treated for about a month earlier had resolved.  Examination of the skin revealed no other lesions or rashes.  

* A June 2012 VA nursing assessment reflects that integumentary color was normal and character was warm/dry.  Other skin abnormalities were described as not applicable.  

* In September 2012, the Veteran presented to the VAMC with an eczema exacerbation on his neck.   Examination of the skin revealed macular dry scales on the back of neck and inside the right elbow.  There was a 5-cm ovoid, fluctuant, lymph node tender to palpation in each axilla, 2-3cm tender enlarged lymph node in the right inguinal crease, and 4 cm and 1cm enlarged lymph nodes in the left inguinal crease.  The impression included eczema.

* Examination of the skin during VA treatment later in September 2012 revealed it to be without lesions or masses.  

* Examination of the skin during VA treatment in April 2013 revealed macular dry scales on the back of neck and inside the right elbow.  There was a 5-cm ovoid, fluctuant, lymph node tender to palpation in each axilla, 2-3cm tender enlarged lymph node in the right inguinal crease, and 4 cm and 1cm enlarged lymph nodes in the left inguinal crease.  The impression included eczema.  

* In May 2013, the Veteran presented to the VA emergency department with a complaint of irritated, itchy, dry skin after removing holter monitor pads.  The assessment was contact dermatitis, no signs of secondary cellulitis/infection.  

* Examination of the skin during VA treatment later in May 2013 revealed macular dry scales on the back of the neck and inside the right elbow.  

* During a June 2013 VA scars examination, the Veteran reported that he had eczema in the crease of his arms and scars from hospital tape on his chest and stomach.  He stated that his eczema started in Iraq in 2003 to 2004.  

* Examination of the skin during VA treatment in August 2013 revealed no visible rash or ulcer.  

* A skin assessment dated later in August 2013 notes that the Veteran's skin problems included eczema on the neck.  

* In September 2013, the Veteran was evaluated in the dermatology clinic for follow-up for eczema, which he reported had flared several weeks earlier when he made the appointment, but was presently under good control.  Examination of the skin revealed a few excoriated erythematous papules in the left antecubital fossa and positive palmar hyperlinearity.  The assessment was atopic dermatitis and the dermatologist commented that the Veteran's eczema was well-controlled.  

* Examination of the skin during VA treatment in November 2013 and March 2014 revealed it to be without lesions or masses.  The assessment in March 2014 included xerosis.  

* Integumentary examination during podiatry treatment in July 2014 revealed maceration to the bilateral 4th intermetatarsals.  

* During the August 2014 hearing, the Veteran testified that, after being exposed to sandstorms in Iraq, he started developing skin rashes which would itch and, if scratched, scab and sometimes bleed.  He attributed these rashes to the sand irritating his skin.  He added that the rashes appeared on the side of his face, on his rib area, in the crease of his forearm, on his inner thigh, and on his neck.  He testified that he was provided cream in sick call, but it did not work.  He testified that, during service, he was told he had a rash which could be due to the fact that the weather in Iraq is completely different from that in the United States.  

* The Veteran reported during the August 2014 hearing that he had rashes the entire time he was in Iraq and they continued after service, so he sought treatment at the Richmond VAMC about five months after separation from service.  He reported being diagnosed with eczema with dermatitis at that time, around 2005.  The Veteran testified that his rashes had spread over various areas of his body since service.  He reported having breakouts or flare-ups at least two or three times a week since service.      

In providing the requested opinion, the examiner must consider and address the Veteran's reports of skin problems since service. The examiner is advised that the Veteran is competent to describe symptoms of that are capable of his lay observation.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

8.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which includes citation to and discussion of the applicable laws and regulations, including 38 C.F.R. § 3.317.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



